UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
UNITED STATES OF AMERICA,     )
                              )
          v.                  )
                              ) Criminal Action No. 09-182 (RWR)
MARLANA QUIGLEY,              )
                              )
          Defendant.          )
______________________________)


                        MEMORANDUM ORDER

     Defendant Marlana Quigley pled guilty to production of

child pornography by a parent and distribution of child

pornography, and was sentenced to serve 15 years in prison and

to pay $800,000 in restitution to the child victim.   Quigley

moves pro se to defer payment of her restitution until she is

released from prison claiming that her grandmother can no longer

provide Quigley financial help and Quigley has no prison income

since she has been released from her prison job.1   Id.   The

government opposes, arguing that she seeks her remedy in the

wrong forum, and that she in any event has shown no meritorious


     1  Quigley also states that “[t]here was no payment plan set
by the court.” Mot. at 1. To the extent that Quigley is
arguing that the sentencing court erred by failing to set a
restitution payment schedule, the D.C. Circuit found no plain
error in a sentencing court deferring to the Bureau of Prisons
to schedule restitution payments. See United States v. Hunter,
786 F.3d 1006, 1012 (D.C. Cir. 2015); see also, United States v.
Baldwin, 563 F.3d 490, 491-92 (D.C. Cir. 2009).
                               -   2 -

change in economic circumstances since the Bureau of Prisons

(“BOP”) has now reemployed her.    Because the timing and amount

of prisoner payments towards a restitution judgment is an

executive and not a judicial decision, Quigley’s motion will be

denied.

     “This [C]ourt does not have the authority to grant

[Quigley’s] request to defer or change [her] monthly restitution

payments.    [T]he amount an inmate must pay under [the Inmate

Financial Responsibility Program (“IFRP”)] is a matter entrusted

to the Executive Branch, and courts are not authorized to

override the BOP’s discretion about such matters, any more than

a judge could dictate particulars about a prisoner’s meal

schedule or recreation.”   United States v. Hunter, Criminal

Action No. 11-39-1 (RWR), 2013 WL 4083311, at *2 (D.D.C.

Aug. 13, 2013) (internal quotation marks omitted), aff’d on

other grounds, 786 F.3d 1006, 1012 (D.C. Cir. 2015) (citing

United States v. Rush, 853 F. Supp. 2d 159, 162 (D.D.C. 2012),

and United States v. Baldwin, 563 F.3d 490, 492 (stating that

the IFRP operates “under the exclusive control and authority of

the Executive Branch”)).

     “[A] defendant may seek judicial review of [her] IFRP

restitution payment amount after exhausting [her] administrative

remedies.”   Hunter, 2013 WL 4083311, at *2 (citing Rush, 853 F.

Supp. 2d at 162 (citing 28 C.F.R. § 542.10(a))).    Quigley “has
                                -    3 -

not shown that she has exhausted BOP administrative remedies to

challenge her IFRP restitution payment amount before seeking

judicial relief.”   United States v. Small, 13 F. Supp. 3d 24, 28

(D.D.C. 2014) (citation omitted).      “Further, even if she had

exhausted all administrative remedies, ‘the proper method for

challenging how BOP is administering the IFRP in her case may

not be a motion to the sentencing court, but rather a petition

under 28 U.S.C. § 2241 in the district where [the defendant] is

serving her sentence.’”   Id. (alteration in original) (citing

United States v. Ayers-Zander, Criminal Action No. 11-280 (RWR),

2013 WL 2468300, at *1 (D.D.C. June 7, 2013); Rush, 853 F. Supp.

2d at 162; United States v. Locke, Criminal Action No. 09-259

(JDB), 2012 WL 1154084, at *3 n.5 (D.D.C. Apr. 9, 2012); United

States v. Diggs, 578 F.3d 318, 319 n.1. (5th Cir. 2009)).

      It is unlikely that Quigley has even met her burden of

proving that her economic circumstances have “changed enough to

warrant such a modification.”       Hinton v. United States, Civil

Action No. 99-211 (RMU), 2003 WL 21854935, at *4 (D.D.C. Aug. 5,

2003) (citing United States v. Hill, 1999 WL 801543, at *1 (6th

Cir. Sept. 28, 1999)).    The in-prison account statement that

Quigley filed “may establish that [s]he has very few assets in

[her] prison-run account, but it does not address the existence

of any assets [s]he may have in other accounts or locations.”

Id.   And any indigence resulting from the fact of her
                              -    4 -

incarceration does not alone establish grounds for such a

modification.   Id. at *5 (citing United States v. Wolfe, 10 Fed.

Appx. 249, 250 (6th Cir. 2001)).    Since Quigley has not shown

that she is entitled to have this Court defer her restitution

payments until she is released from prison, it is hereby

     ORDERED that the defendant’s motion [37] to defer her

restitution obligation be, and hereby is, DENIED.

     SIGNED this 19th day of January, 2016.



                                     _________/s/_______________
                                     RICHARD W. ROBERTS
                                     Chief Judge